UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-03495 DWS Money Market Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 6/30/2012 ITEM 1. REPORT TO STOCKHOLDERS Cash Reserves Fund Institutional Semiannual Report to Shareholders June 30, 2012 Contents Cash Reserves Fund Institutional 3 Portfolio Summary 4 Statement of Assets and Liabilities 5 Statement of Operations 6 Statement of Changes in Net Assets 7 Financial Highlights 8 Notes to Financial Statements 12 Information About Your Fund's Expenses Cash Management Portfolio 15 Investment Portfolio 34 Statement of Assets and Liabilities 35 Statement of Operations 36 Statement of Changes in Net Assets 37 Financial Highlights 38 Notes to Financial Statements 42 Summary of Management Fee Evaluation by Independent Fee Consultant 46 Account Management Resources 48 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors of the fund may have a significant adverse effect on the share price of the fund. See the prospectus for specific details regarding the fund's risk profile. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Summary(Unaudited) Statement of Assets and Liabilities as of June 30, 2012 (Unaudited) Assets Investment in Cash Management Portfolio, at value $ Receivable for Fund shares sold Due from Advisor Other assets Total assets Liabilities Payable for Fund shares redeemed Distributions payable Accrued Trustees' fees Other accrued expenses and payables Total liabilities Net assets, at value $ Net Assets Consist of Accumulated net realized gain (loss) ) Paid-in capital Net assets, at value $ Net Asset Value Net Asset Value, offering and redemption price per share ($2,004,943,906 ÷ 2,005,398,558 outstanding shares of beneficial interest, $.01 par value, unlimited number of shares authorized) $ The accompanying notes are an integral part of the financial statements. Statement of Operations for the six months ended June 30, 2012 (Unaudited) Investment Income Income and expenses allocated from Cash Management Portfolio: Interest $ Expenses* ) Net investment income allocated from Cash Management Portfolio Expenses: Administration fee Services to shareholders Distribution and service fees Professional fees Reports to shareholders Registration fees Trustees' fees and expenses Other Total expenses before expense reductions Expense reductions ) Total expenses after expense reductions Net investment income Net realized gain (loss) allocated from Cash Management Portfolio Net increase (decrease) in net assets resulting from operations $ * Net of $311,747 Advisor reimbursement allocated from Cash Management Portfolio for the period ended June 30, 2012. The accompanying notes are an integral part of the financial statements. Statement of Changes in Net Assets Increase (Decrease) in Net Assets Six Months Ended June 30, 2012 (Unaudited) Year Ended December 31, 2011 Operations: Net investment income $ $ Net realized gain (loss) Net increase (decrease) in net assets resulting from operations Distributions to shareholders from: Net investment income ) ) Fund share transactions: Proceeds from shares sold Reinvestment of distributions Payments for shares redeemed ) ) Net increase (decrease) in net assets from Fund share transactions ) Increase (decrease) in net assets ) Net assets at beginning of period Net assets at end of period (including undistributed net investment income of $0 and $0, respectively) $ $ Other Information Shares outstanding at beginning of period Shares sold Shares issued to shareholders in reinvestment of distributions Shares redeemed ) ) Net increase (decrease) in Fund shares ) Shares outstanding at end of period The accompanying notes are an integral part of the financial statements. Financial Highlights Years Ended December 31, Six Months Ended 6/30/12 (Unaudited) Selected Per Share Data Net asset value, beginning of period $ Income from investment operations: Net investment income a a Net realized gain (loss)a Total from investment operations a a Less distributions from: Net investment income )a )a ) Net asset value, end of period $ Total Return (%)b ** Ratios to Average Net Assets and Supplemental Data Net assets, end of period ($ millions) Ratio of expenses before expense reductions, including expenses allocated from Cash Management Portfolio (%) * Ratio of expenses after expense reductions, including expenses allocated from Cash Management Portfolio (%) * Ratio of net investment income (%) * a Amount is less than $.0005. b Total return would have been lower had certain expenses not been reduced. * Annualized ** Not annualized Notes to Financial Statements (Unaudited) A. Organization and Significant Accounting Policies Cash Reserves Fund Institutional (the "Fund'') is a series of DWS Money Market Trust (the "Trust''), which is registered under the Investment Company Act of 1940, as amended (the "1940 Act''), as an open-end management investment company organized as a Massachusetts business trust. The Fund, a feeder fund, seeks to achieve its investment objective by investing all of its investable assets in a master portfolio, the Cash Management Portfolio (the "Portfolio''), an open-end management investment company registered under the 1940 Act and organized as a New York trust advised by Deutsche Investment Management Americas Inc. ("DIMA'' or the "Advisor''), an indirect, wholly owned subsidiary of Deutsche Bank AG. A master/feeder fund structure is one in which a fund (a "feeder fund"), instead of investing directly in a portfolio of securities, invests most or all of its investment assets in a separate registered investment company (the "master fund") with substantially the same investment objective and policies as the feeder fund. Such a structure permits the pooling of assets of two or more feeder funds, preserving separate identities or distribution channels at the feeder fund level. At June 30, 2012, the Fund owned approximately 10% of the Portfolio. The Fund's financial statements are prepared in accordance with accounting principles generally accepted in the United States of America which require the use of management estimates. Actual results could differ from those estimates. The policies described below are followed consistently by the Fund in the preparation of its financial statements. The financial statements of the Portfolio, including the Investment Portfolio, are contained elsewhere in this report and should be read in conjunction with the Fund's financial statements. Security Valuation. The Fund records its investment in the Portfolio at value, which reflects its proportionate interest in the net assets of the Portfolio. Valuation of the securities held by the Portfolio is discussed in the notes to the Portfolio's financial statements included elsewhere in this report. Disclosure about the classification of fair value measurements is included in a table following the Portfolio's Investment Portfolio. Federal Income Taxes. The Fund's policy is to comply with the requirements of the Internal Revenue Code, as amended, which are applicable to regulated investment companies, and to distribute all of its taxable income to its shareholders. Under the Regulated Investment Company Modernization Act of 2010, net capital losses may be carried forward indefinitely, and their character is retained as short-term and/or long-term. Previously, net capital losses were carried forward for eight years and treated as short-term losses. As a transition rule, the Act requires that post-enactment net capital losses be used before pre-enactment net capital losses. At December 31, 2011, the Fund had a net tax basis capital loss carryforward of approximately $276,000 of pre-enactment losses, which may be applied against any realized net taxable capital gains of each succeeding year until fully utilized or until December 31, 2016, the expiration date, whichever occurs first. The Fund has reviewed the tax positions for the open tax years as of December 31, 2011, and has determined that no provision for income tax is required in the Fund's financial statements. The Fund's federal tax returns for the prior three fiscal years remain open subject to examination by the Internal Revenue Service. Distribution of Income and Gains. Net investment income of the Fund is declared as a daily dividend and is distributed to shareholders monthly. The Fund may take into account capital gains and losses in its daily dividend declarations. The Fund may also make additional distributions for tax purposes if necessary. Permanent book and tax differences relating to shareholder distributions will result in reclassifications to paid in capital. Temporary book and tax differences will reverse in a subsequent period. There were no significant book to tax differences for the Fund. The tax character of current year distributions will be determined at the end of the current fiscal year. Contingencies. In the normal course of business, the Fund may enter into contracts with service providers that contain general indemnification clauses. The Fund's maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet been made. However, based on experience, the Fund expects the risk of loss to be remote. Other. The Fund receives an allocation of the Portfolio's net investment income and net realized gains and losses in proportion to its investment in the Portfolio. Expenses directly attributed to a fund are charged to that fund, while expenses which are attributable to the Trust are allocated among the funds in the Trust on the basis of relative net assets. B. Fees and Transactions with Affiliates Management Agreement. Under the Investment Management Agreement with Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), an indirect, wholly owned subsidiary of Deutsche Bank AG, the Advisor serves as the investment manager to the Fund. The Advisor receives a management fee from the Portfolio pursuant to the master/feeder structure listed above in Note A. Administration Fee. Pursuant to an Administrative Services Agreement, DIMA provides most administrative services to the Fund. For all services provided under the Administrative Services Agreement, the Fund pays the Advisor an annual fee ("Administration Fee") of 0.10% of the Fund's average daily net assets, computed and accrued daily and payable monthly. For the period from January 1, 2012 through April 30, 2013, DIMA has contractually agreed to waive its fees and/or reimburse certain operating expenses of the Fund, including expenses of the Portfolio allocated to the Fund, to the extent necessary to maintain the operating expenses (excluding certain expenses such as extraordinary expenses, taxes, brokerage and interest) at 0.21% of the Fund's average daily net assets. Accordingly, for the six months ended June 30, 2012, the Administration Fee was $1,178,048, of which $436,482 was waived and $132,011 is unpaid. In addition, the Advisor has agreed to voluntarily waive additional expenses. The waiver may be changed or terminated at any time without notice. Service Provider Fees. DWS Investments Service Company ("DISC"), an affiliate of the Advisor, is the transfer agent, dividend-paying agent and shareholder service agent for the Fund. Pursuant to a sub-transfer agency agreement between DISC and DST Systems, Inc. ("DST"), DISC has delegated certain transfer agent, dividend-paying agent and shareholder service agent functions to DST. DISC compensates DST out of the shareholder servicing fee it receives from the Fund. For the six months ended June 30, 2012, the amount charged to the Fund by DISC aggregated $39,576, all of which was waived. In addition, for the six months ended June 30, 2012, the Advisor reimbursed the Fund $86 of sub-recordkeeping expense. Shareholder Servicing Fee. DWS Investments Distributors, Inc. ("DIDI"), an affiliate of the Advisor, provides information and administrative services for a fee ("Service Fee") to shareholders at an annual rate of up to 0.25% of average daily net assets. DIDI in turn has various agreements with financial services firms that provide these services and pays these fees based upon the assets of shareholder accounts the firm services. For the six months ended June 30, 2012, the Service Fee was as follows: Total Aggregated Waived Annualized Effective Rate Cash Reserves Fund Institutional $ $ % Typesetting and Filing Service Fees. Under an agreement with DIMA, DIMA is compensated for providing typesetting and certain regulatory filing services to the Fund. For the six months ended June 30, 2012, the amount charged to the Fund by DIMA included in Statement of Operations under "reports to shareholders" aggregated $9,947, of which $6,795 is unpaid. Trustees' Fees and Expenses. The Fund paid retainer fees to each Trustee not affiliated with the Advisor, plus specified amounts to the Board Chairperson and to each committee Chairperson. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees and other Fund expenses. Examples of transaction costs include account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (January 1, 2012 to June 30, 2012). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. •Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. If these transaction costs had been included, your costs would have been higher. Expenses and Value of a $1,000 Investment for the six months ended June 30, 2012 (Unaudited) Actual Fund Return* Beginning Account Value 1/1/12 $ Ending Account Value 6/30/12 $ Expenses Paid per $1,000** $ Hypothetical 5% Fund Return* Beginning Account Value 1/1/12 $ Ending Account Value 6/30/12 $ Expenses Paid per $1,000** $ * Expenses include amounts allocated proportionally from the master portfolio. ** Expenses are equal to the Fund's annualized expense ratio, multiplied by the average account value over the period, multiplied by 182 (the number of days in the most recent six-month period), then divided by 366. Annualized Expense Ratio Cash Reserves Fund Institutional .21% For more information, please refer to the Fund's prospectus. (The following financial statements of the Cash Management Portfolio should be read in conjunction with the Fund's financial statements.) Investment Portfolio as of June 30, 2012 (Unaudited) Principal Amount ($) Value ($) Certificates of Deposit and Bank Notes 11.1% Banco del Estado de Chile: 0.38%, 8/31/2012 0.45%, 7/25/2012 Bank of New York Mellon Corp., 4.95%, 11/1/2012 Bank of Nova Scotia, 0.25%, 8/17/2012 Bank of Tokyo-Mitsubishi UFJ, Ltd., 0.35%, 8/14/2012 China Construction Bank Corp.: 0.4%, 8/1/2012 0.47%, 7/3/2012 0.51%, 7/10/2012 Commonwealth Bank of Australia, 0.38%, 12/12/2012 DZ Bank, 0.3%, 8/21/2012 Export Development Canada, 144A, 0.335%, 5/23/2013 Industrial & Commercial Bank of China: 0.35%, 8/3/2012 0.4%, 7/30/2012 0.4%, 8/1/2012 Mizuho Corporate Bank Ltd.: 0.18%, 7/17/2012 0.23%, 7/20/2012 Nordea Bank Finland PLC: 0.25%, 8/10/2012 0.28%, 9/18/2012 0.29%, 9/7/2012 0.34%, 8/13/2012 Rabobank Nederland NV: 0.31%, 8/30/2012 0.35%, 8/16/2012 0.51%, 8/1/2012 0.52%, 9/21/2012 Skandinaviska Enskilda Banken AB: 0.25%, 8/3/2012 0.27%, 7/24/2012 0.47%, 7/18/2012 0.47%, 7/20/2012 0.47%, 7/20/2012 0.49%, 7/9/2012 0.49%, 8/23/2012 Standard Chartered Bank, 0.35%, 9/28/2012 Svenska Handelsbanken AB, 0.245%, 8/13/2012 Total Certificates of Deposit and Bank Notes (Cost $2,251,006,240) Collateralized Mortgage Obligation 0.2% The Superannuation Members Home Loan Programme, "A1", Series 2012-1, 0.643%, 3/20/2013 (Cost $38,500,000) Commercial Paper 34.3% Issued at Discount** 31.2% ASB Finance Ltd., 0.58%, 7/12/2012 Autobahn Funding Co., LLC, 144A, 0.27%, 7/9/2012 Barclays Bank PLC, 0.22%, 7/6/2012 BNZ International Funding Ltd.: 144A, 0.22%, 8/9/2012 144A, 0.58%, 7/12/2012 Coca-Cola Co.: 0.2%, 9/6/2012 0.2%, 9/7/2012 0.23%, 9/5/2012 DBS Bank Ltd., 144A, 0.26%, 8/29/2012 DnB Bank ASA, 0.305%, 9/11/2012 eBay, Inc., 144A, 0.17%, 9/19/2012 Erste Abwicklungsanstalt: 0.39%, 9/6/2012 0.4%, 9/5/2012 0.48%, 11/6/2012 0.52%, 12/4/2012 0.54%, 11/9/2012 0.57%, 8/31/2012 0.57%, 1/8/2013 0.58%, 10/18/2012 0.64%, 9/28/2012 0.7%, 9/17/2012 0.7%, 1/11/2013 0.72%, 9/4/2012 0.8%, 8/13/2012 0.83%, 7/23/2012 0.83%, 8/2/2012 General Electric Capital Corp.: 0.23%, 7/13/2012 0.24%, 7/23/2012 0.28%, 7/2/2012 0.31%, 7/9/2012 0.34%, 10/22/2012 0.35%, 10/9/2012 Google, Inc., 0.11%, 7/12/2012 Gotham Funding Corp.: 144A, 0.2%, 7/5/2012 144A, 0.2%, 7/12/2012 Hannover Funding Co., LLC: 0.499%, 8/7/2012 0.5%, 8/3/2012 0.5%, 8/17/2012 0.51%, 7/9/2012 0.55%, 7/5/2012 ING (U.S.) Funding LLC: 0.35%, 8/21/2012 0.37%, 7/12/2012 0.37%, 7/30/2012 Johnson & Johnson: 144A, 0.1%, 7/9/2012 144A, 0.17%, 9/26/2012 Kells Funding LLC: 144A, 0.3%, 7/25/2012 144A, 0.43%, 8/28/2012 144A, 0.5%, 10/23/2012 144A, 0.51%, 10/5/2012 144A, 0.54%, 10/1/2012 144A, 0.58%, 9/20/2012 144A, 0.58%, 11/2/2012 144A, 0.59%, 8/23/2012 144A, 0.62%, 10/2/2012 144A, 0.62%, 10/15/2012 144A, 0.63%, 10/15/2012 144A, 0.65%, 8/3/2012 144A, 0.66%, 8/21/2012 144A, 0.67%, 8/20/2012 144A, 0.67%, 8/21/2012 Kreditanstal Fuer Wiederaufbau, 144A, 0.225%, 7/13/2012 National Australia Funding (Delaware), Inc., 144A, 0.2%, 8/8/2012 Nestle Finance International Ltd., 0.19%, 7/11/2012 New York Life Capital Corp.: 144A, 0.17%, 8/13/2012 144A, 0.185%, 8/29/2012 Nieuw Amsterdam Receivables Corp.: 144A, 0.2%, 7/20/2012 144A, 0.225%, 7/19/2012 144A, 0.23%, 7/19/2012 144A, 0.235%, 8/7/2012 Nordea North America, Inc., 0.58%, 8/16/2012 NRW.Bank: 0.26%, 8/1/2012 0.295%, 8/20/2012 0.315%, 9/6/2012 0.37%, 9/25/2012 Oesterreichische Kontrollbank AG, 0.24%, 9/14/2012 Oversea-Chinese Banking Corp., Ltd., 0.42%, 10/12/2012 PNC Bank NA, 0.2%, 8/20/2012 Proctor & Gamble Co.: 0.13%, 8/29/2012 0.14%, 7/20/2012 0.14%, 7/30/2012 0.14%, 7/31/2012 Rabobank USA Financial Corp., 0.34%, 8/2/2012 Regency Markets No. 1 LLC: 144A, 0.2%, 7/12/2012 144A, 0.22%, 7/6/2012 SBAB Bank AB: 144A, 0.47%, 8/29/2012 144A, 0.47%, 9/4/2012 144A, 0.48%, 9/5/2012 144A, 0.51%, 8/1/2012 144A, 0.51%, 8/3/2012 144A, 0.51%, 9/14/2012 144A, 0.58%, 7/13/2012 144A, 0.6%, 7/9/2012 Skandinaviska Enskilda Banken AB: 0.27%, 8/24/2012 0.485%, 7/11/2012 Societe Generale North America, Inc., 0.2%, 7/2/2012 Standard Chartered Bank: 0.23%, 7/12/2012 0.28%, 7/2/2012 0.36%, 10/9/2012 Starbird Funding Corp., 144A, 0.2%, 7/2/2012 Straight-A Funding LLC: 144A, 0.18%, 7/9/2012 144A, 0.18%, 7/16/2012 Sumitomo Mitsui Banking Corp., 0.23%, 7/2/2012 Sydney Capital Corp., 144A, 0.3%, 9/14/2012 UOB Funding LLC: 0.24%, 9/11/2012 0.26%, 9/19/2012 0.3%, 11/5/2012 Victory Receivables Corp.: 144A, 0.163%, 7/13/2012 144A, 0.2%, 7/5/2012 144A, 0.2%, 8/3/2012 144A, 0.22%, 7/27/2012 144A, 0.23%, 7/10/2012 Walt Disney Co., 0.09%, 7/2/2012 Westpac Banking Corp.: 0.55%, 8/1/2012 0.56%, 8/14/2012 Issued at Par 3.1% ASB Finance Ltd.: 144A, 0.49%*, 2/13/2013 144A, 0.645%*, 5/17/2013 144A, 0.688%*, 2/1/2013 Australia & New Zealand Banking Group Ltd.: 144A, 0.295%*, 11/26/2012 144A, 0.295%*, 11/26/2012 BNZ International Funding Ltd., 144A, 0.646%*, 5/9/2013 Kells Funding LLC, 144A, 0.575%*, 1/17/2013 Westpac Banking Corp.: 144A, 0.525%*, 10/26/2012 144A, 0.55%*, 4/26/2013 Total Commercial Paper (Cost $6,920,635,638) Government & Agency Obligations 9.4% Other Government Related 0.1% JPMorgan Chase & Co., Series 3, FDIC Guaranteed, 0.711%, 12/26/2012 U.S. Government Sponsored Agencies 4.7% Federal Farm Credit Bank, 0.219%**, 5/23/2013 Federal Home Loan Bank: 0.039%**, 7/25/2012 0.069%**, 8/2/2012 0.097%**, 7/13/2012 0.125%, 3/5/2013 0.15%, 10/23/2012 0.159%**, 11/13/2012 0.17%*, 11/8/2013 0.195%*, 11/4/2013 0.2%**, 6/7/2013 0.2%, 3/6/2013 0.23%, 8/24/2012 0.24%, 4/12/2013 0.27%, 7/6/2012 0.27%, 7/3/2013 Federal Home Loan Mortgage Corp.: 0.118%**, 8/28/2012 0.127%**, 8/7/2012 0.127%**, 8/8/2012 0.129%**, 11/14/2012 0.169%**, 1/9/2013 Federal National Mortgage Association: 0.099%**, 10/15/2012 0.158%**, 10/1/2012 0.188%**, 10/1/2012 U.S. Treasury Obligations 4.6% U.S. Treasury Bills: 0.062%**, 7/26/2012 0.067%**, 7/19/2012 0.077%**, 8/16/2012 0.086%**, 8/9/2012 0.095%**, 8/2/2012 0.12%**, 8/16/2012 U.S. Treasury Notes: 0.375%, 9/30/2012 0.625%, 7/31/2012 1.125%, 6/15/2013 1.5%, 7/15/2012 2.75%, 2/28/2013 4.0%, 11/15/2012 Total Government & Agency Obligations (Cost $1,887,721,406) Short-Term Notes* 10.8% Bank of Nova Scotia: 0.38%, 12/14/2012 0.4%, 11/9/2012 Bayerische Landesbank, 0.305%, 11/23/2012 Canadian Imperial Bank of Commerce: 0.485%, 4/26/2013 0.515%, 2/7/2013 Commonwealth Bank of Australia: 144A, 0.5%, 3/1/2013 144A, 0.615%, 11/26/2012 General Electric Capital Corp., 0.595%, 11/1/2012 JPMorgan Chase Bank NA, 0.527%, 12/7/2012 Kommunalbanken AS, 144A, 0.595%, 5/7/2013 National Australia Bank Ltd.: 0.295%, 10/29/2012 0.5%, 3/8/2013 0.549%, 4/9/2013 Nordea Bank Finland PLC, 0.867%, 9/13/2012 Rabobank Nederland NV: 0.392%, 8/16/2012 0.567%, 12/21/2012 144A, 0.605%, 8/16/2014 0.615%, 5/7/2013 0.623%, 1/23/2013 Royal Bank of Canada: 0.55%, 6/4/2013 0.55%, 6/13/2013 Sumitomo Mitsui Banking Corp., 0.34%, 3/15/2013 Svensk Exportkredit AB, 144A, 0.44%, 5/22/2013 Svenska Handelsbanken AB, 144A, 0.426%, 8/7/2012 Westpac Banking Corp.: 0.57%, 5/9/2013 0.645%, 2/6/2013 144A, 1.015%, 10/23/2012 Total Short-Term Notes (Cost $2,174,972,196) Time Deposits 13.5% Bank of Montreal, 0.05%, 7/2/2012 DnB Bank ASA, 0.09%, 7/2/2012 National Australia Bank Ltd., 0.08%, 7/2/2012 Nordea Bank Finland PLC, 0.08%, 7/2/2012 Royal Bank of Canada, 0.12%, 7/2/2012 Skandinaviska Enskilda Banken AB, 0.1%, 7/2/2012 Svenska Handelsbanken AB, 0.1%, 7/2/2012 Total Time Deposits (Cost $2,728,439,290) Municipal Investments 14.2% Allegheny County, PA, RBC Municipal Products, Inc. Trust Certificates, Series E-16, 144A, 0.18%***, 4/15/2039, LIQ: Royal Bank of Canada, LOC: Royal Bank of Canada Arizona, Nuveen Premium Income Municipal Fund, Inc., Series T30017-I, 144A, 0.23%***, 8/1/2014, LIQ: Citibank NA Austin, TX, Water & Wastewater Systems Revenue, 0.16%***, 5/15/2031, LOC: Bank of Tokyo-Mitsubishi UFJ, Sumitomo Mitsui Banking Beaver County, PA, Industrial Development Authority, State Electric Co., Series B, 0.16%***, 11/1/2025, LOC: UBS AG BlackRock Municipal Intermediate Duration Fund, Inc., Series W-7-2871, 144A, AMT, 0.28%***, 3/1/2041, LIQ: JPMorgan Chase Bank NA BlackRock MuniHoldings New Jersey Quality Fund, Inc., Series W-7-1727, 144A, AMT, 0.43%***, 7/1/2041, LIQ: Bank of America NA BlackRock MuniHoldings New York Quality Fund, Inc., Series W-7-2436, 144A, AMT, 0.43%***, 7/1/2041, LIQ: Bank of America NA BlackRock MuniYield Fund, Inc., Series W-7-2514, 144A, AMT, 0.43%***, 7/1/2041, LIQ: Bank of America NA California, RBC Municipal Products, Inc. Trust, Series E-24, 144A, 0.22%***, Mandatory Put 7/1/2031, LIQ: Royal Bank of Canada, LOC: Royal Bank of Canada California, Wells Fargo State Trusts: Series 16C, 144A, 0.19%***, 9/1/2029, LIQ: Wells Fargo Bank NA Series 72C, 144A, 0.19%***, 8/15/2039, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo & Co. Series 25C, 144A, 0.19%***, 11/1/2041, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo Bank NA Chicago, IL, Midway Airport Revenue, Series A-1, 0.18%***, 1/1/2021, LOC: Bank of Montreal Chicago, IL, O'Hare International Airport Revenue, Series D, 0.17%***, 1/1/2035, LOC: Barclays Bank Clark County, NV, Airport Revenue, Series D-2B, 0.17%***, 7/1/2040, LOC: Royal Bank of Canada Colorado, Housing Finance Authority, Single Family Mortgage Revenue: "I", Series B-1, 0.18%***, 5/1/2038, LOC: Fannie Mae, Freddie Mac "I", Series A-2, 0.2%***, 5/1/2038, LOC: Fannie Mae, Freddie Mac Colorado, RBC Municipal Products, Inc. Trust, Series E-25, 144A, AMT, 0.21%***, 11/15/2025, LIQ: Royal Bank of Canada, LOC: Royal Bank of Canada Colorado, State Educational & Cultural Facilities Authority Revenue, Southeastern California Projects, 0.29%***, 6/1/2038, LOC: Bank of America NA Colorado, Wells Fargo Stage Trust, Series 42C, 144A, AMT, 0.19%***, 11/15/2023, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo Bank NA Eagle Tax- Exempt Trust, 144A, AMT, 0.23%***, 4/15/2049, LIQ: Federal Home Loan Bank Florida, Capital Trust Agency Housing Revenue, Atlantic Housing Foundation, Series A, 0.18%***, 7/15/2024, LIQ: Fannie Mae Florida, Development Finance Corp., Enterprise Board Industrial Development Program, Out of Door Academy, 0.19%***, 7/1/2038, LOC: Northern Trust Co. Georgia, Main Street Natural Gas, Inc., Gas Revenue, Series A, 0.18%***, 8/1/2040, SPA: Royal Bank of Canada Georgia, Private Colleges & Universities Authority Revenue, Mercer University Project, Series A, 0.18%***, 10/1/2036, LOC: Branch Banking & Trust Hawaii, State Department of Budget & Finance Special Purpose Revenue, Series 2135, 144A, AMT, 0.18%***, 3/1/2037, GTY: Wells Fargo & Co., INS: FGIC, LIQ: Wells Fargo & Co. Hawaii, Wells Fargo Stage Trust, Series 54C, 144A, 0.19%***, 4/1/2029, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo Bank NA Highlands County, FL, Health Facilities Authority, Adventist Health System, Series F, 0.15%***, 11/15/2035, LOC: Wells Fargo Bank NA Houston, TX, Airport Systems Revenue, 0.17%***, 7/1/2030, LOC: Barclays Bank PLC Houston, TX, Utility Systems Revenue, Series D-1, 0.21%***, 5/15/2034, INS: AGMC, LOC: JPMorgan Chase Bank NA Houston, TX, Water & Sewer Systems Revenue, Series 27TPZ, 144A, 0.18%***, 12/1/2028, INS: AGMC, LIQ: Wells Fargo Bank NA, LOC: Wells Fargo Bank NA Illinois, State Finance Authority Revenue, Methodist Medical Center, Series B, 0.17%***, 11/15/2041, LOC: PNC Bank NA Illinois, Wells Fargo Stage Trust, Series 50C, 144A, 0.19%***, 11/15/2035, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo Bank NA Indiana, State Development Finance Authority, Republic Services, Inc., 0.17%***, 11/1/2035, LOC: JPMorgan Chase Bank NA Indiana, State Finance Authority Hospital Revenue, Parkview Health Systems, Series D, 0.17%***, 11/1/2039, LOC: Wells Fargo Bank NA Indiana, State Finance Authority, Hospital Revenue, Indiana University Health, Series K, 0.19%***, 3/1/2033, LOC: JPMorgan Chase Bank NA Indiana, State Municipal Power Agency, Series A, 0.2%***, 1/1/2018, LOC: Citibank NA Indiana, Wells Fargo Stage Trust, Series 41C, 144A, 0.19%***, 1/1/2021, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo Bank NA Iowa, State Finance Authority, Health Facilities Revenue, State Health Systems, Series B, 0.17%***, 2/15/2035, LOC: JPMorgan Chase Bank NA Iowa, State Finance Authority, Single Family Mortgage, Series C, AMT, 0.2%***, 1/1/2036, SPA: State Street Bank & Trust Co. Jeffersontown, KY, Lease Program Revenue, State League of Cities Funding Trust, 0.17%***, 3/1/2030, LOC: U.S. Bank NA Johnson City, TN, Health & Educational Facilities Board Hospital Revenue, Series B3, 0.23%***, 7/1/2033, LOC: Mizuho Corporate Bank Johnson City, TN, Health & Educational Facilities Board Hospital Revenue, Mountain States Health Alliance, Series A, 144A, 0.19%***, 7/1/2038, LOC: U.S. Bank NA Kentucky, State Housing Corp. Revenue, Series O, 0.2%***, 1/1/2036, SPA: State Street Bank & Trust Co. Kentucky, State Housing Corp., Housing Revenue, Series F, AMT, 0.17%***, 7/1/2029, SPA: PNC Bank NA Lee County, FL, Industrial Development Authority, Hope Hospice Project, 0.19%***, 10/1/2027, LOC: Northern Trust Co. Los Angeles County, CA, Multi-Family Housing Authority Revenue, Canyon Country Villas Project, Series H, 0.16%***, 12/1/2032, LIQ: Freddie Mac Los Angeles, CA, Wastewater Systems Revenue, Series B, 0.14%***, 6/1/2028, LOC: JPMorgan Chase Bank NA Louisiana, St. James Parish Pollution Control Revenue, Texaco, Inc., Series B, 0.15%***, 7/1/2012, GTY: Chevron Corp. Louisiana, Wells Fargo Stage Trust, Series 11C, 144A, 0.19%***, 5/1/2045, LIQ: Wells Fargo Bank NA Louisville & Jefferson County, KY, Metropolitan Government Health Systems Revenue, Norton Healthcare, Inc., Series B, 0.16%***, 10/1/2039, LOC: JPMorgan Chase Bank NA Maine, State Housing Authority, Mortgage Revenue, Series E-2, AMT, 0.19%***, 11/15/2041, SPA: State Street Bank & Trust Co. Massachusetts, State Department of Transportation, Metropolitan Highway Systems Revenue, Contract Assiatance, Series A-4, 0.15%***, 1/1/2039, SPA: Barclays Bank PLC Massachusetts, State Development Finance Agency Revenue, The Fay School, Inc., 0.16%***, 4/1/2038, LOC: TD Bank NA Massachusetts, State Development Finance Agency Revenue, YMCA of Greater Worcester, 0.17%***, 9/1/2041, LOC: TD Bank NA Massachusetts, State Water Resources Authority, Series C-2, 0.15%***, 11/1/2026, SPA: Barclays Bank PLC Michigan, Finance Authority, School Loan: Series B, 0.2%***, 9/1/2050, LOC: PNC Bank NA Series C, 0.2%***, 9/1/2050, LOC: Bank of Montreal Michigan, Higher Education Facilities Authority Revenue, Limited Obligation, Hope College, Series B, 0.17%***, 4/1/2032, LOC: PNC Bank NA Michigan, RBC Municipal Products, Inc. Trust: Series L-23, 144A, AMT, 0.21%***, 3/1/2028, INS: AMBAC, LIQ: Royal Bank of Canada, LOC: Royal Bank of Canada Series L-25, 144A, AMT, 0.21%***, 9/1/2033, LIQ: Royal Bank of Canada, LOC: Royal Bank of Canada Michigan, State Building Authority, Facilities Program, Series II-B, 0.16%***, 10/15/2043, LOC: JPMorgan Chase Bank NA Michigan, State Strategic Fund Ltd. Obligation Revenue, Kroger Co., Recovery Zone Facility, 0.18%***, 1/1/2026, LOC: Bank of Tokyo-Mitsubishi UFJ Michigan, Wells Fargo Stage Trust, Series 90C, 144A, 0.19%***, 7/1/2035, LIQ: Wells Fargo Bank NA Minnesota, RBC Municipal Products, Inc. Trust, Series E-19, 144A, 0.18%***, 6/13/2013, LIQ: Royal Bank of Canada, LOC: Royal Bank of Canada Minnesota, State Housing Finance Agency, Residential Housing Finance, Series C, AMT, 0.18%***, 7/1/2048, LIQ: Federal Home Loan Bank Minnesota, State Office of Higher Education Revenue, Supplementary Student, Series A, 0.18%***, 12/1/2043, LOC: U.S. Bank NA Mississippi, Business Finance Corp., Gulf Opportunity Zone, Chevron U.S.A., Inc., Series E, 0.15%***, 12/1/2030, GTY: Chevron Corp. Mississippi, State Business Finance Commission, Gulf Opportunity Zone, Chevron U.S.A., Inc.: Series B, 0.15%***, 12/1/2030, GTY: Chevron Corp. Series K, 0.15%***, 11/1/2035, GTY: Chevron Corp. Nashville & Davidson County, TN, Metropolitan Government Health & Educational Facilities Board, Multi-Family Housing, Weatherly Ridge Apartments, Series A, AMT, 0.2%***, 12/1/2041, LOC: U.S. Bank NA New Hampshire, State Health & Education Facilities Authority Revenue, Higher Education Loan Corp., Series A, 0.18%***, 12/1/2032, LOC: Royal Bank of Canada New Jersey, State Health Care Facilities Financing Authority Revenue, Saint Barnabas Health, Series C, 0.19%***, 7/1/2038, LOC: JPMorgan Chase Bank NA New Mexico, Educational Assistance Foundation, Series A-1, AMT, 0.2%***, 4/1/2034, LOC: Royal Bank of Canada New Mexico, Wells Fargo Stage Trust, Series 40C, 144A, 0.19%***, 8/1/2039, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo Bank NA New York, State Dormitory Authority Revenues, Non State Supported Debt, Series 47C, 144A, 0.19%***, 7/1/2050, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo Bank NA New York, State Housing Finance Agency Revenue, 88 Leonard Street, Series A, 144A, 0.29%***, 11/1/2037, LOC: Landesbank Hessen-Thuringen New York, Triborough Bridge & Tunnel Authority Revenues, Series B-2B, 0.17%***, 1/1/2032, LOC: California State Teacher's Retirement System New York, Wells Fargo Stage Trust Various States, Series 11C, 144A, 0.19%***, 11/15/2037, LIQ: Wells Fargo Bank NA New York City, NY, Municipal Water Finance Authority, Water & Sewer System Revenue, Second General Resolution, Series AA-1, 0.16%***, 6/15/2032 New York City, NY, Municipal Water Finance Authority, Water & Sewer Systems Revenue: Series A-1, 0.14%***, 6/15/2044, SPA: Mizuho Corporate Bank Series TR-T30001-I, 144A, 0.23%***, 6/15/2044, LIQ: Citibank NA New York, NY, General Obligation: Series E, 0.13%***, 8/1/2034, LOC: Bank of America NA Series G-6, 0.16%***, 4/1/2042, LOC: Mizuho Corporate Bank North Carolina, State Capital Facilities Finance Agency, Educational Facilities Revenue, Salem Academy & College, 0.19%***, 8/1/2030, LOC: Branch Banking & Trust Nuveen Dividend Advantage Municipal Fund, Series T30017-I, 144A, 0.23%***, 8/1/2014, LIQ: Citibank NA Nuveen Select Quality Municipal Fund, Inc., Series 1-2525, 144A, AMT, 0.3%***, 5/1/2041, LIQ: Barclays Bank PLC Ohio, State Housing Finance Agency, Residential Mortgage Revenue, Mortgage-Backed Securities Program, Series N, AMT, 0.22%***, 9/1/2036, SPA: State Street Bank & Trust Co. Ohio, Wells Fargo Stage Trust, Series 12C, 144A, 0.19%***, 3/1/2031, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo Bank NA Oklahoma, Wells Fargo Stage Trust, Series 67C, 144A, 0.19%***, 9/1/2037, LIQ: Wells Fargo Bank NA Philadelphia, PA, Authority for Industrial Development, Series B-3, 0.15%***, 10/1/2030, LOC: PNC Bank NA Port Authority of New York & New Jersey, Series ZZ, 1.0%, 12/1/2012 Raleigh Durham, NC, Airport Authority Revenue, Series C, 0.17%***, 5/1/2036, LOC: U.S. Bank NA Salem, OR, Hospital Facility Authority Revenue, Salem Hospital Project, Series C, 0.25%***, 8/15/2036, LOC: Bank of America NA San Jose, CA, Financing Authority: Series E2, 0.18%***, 6/1/2025, LOC: U.S. Bank NA Series F, 0.2%***, 6/1/2034, LOC: Bank of America NA San Jose, CA, Financing Authority Lease Revenue, Ice Center, Series E1, 0.2%***, 6/1/2025, LOC: Bank of America NA South Carolina, State Jobs-Economic Development Authority, Economic Development Revenue, Goodwill Industries of Upper South Carolina, Inc., 0.19%***, 9/1/2028, LOC: Branch Banking & Trust Sweetwater County, WY, Pollution Control Revenue, PacifiCorp Project, Series A, 0.17%***, 7/1/2015, LOC: Barclays Bank PLC Texas, Capital Area Housing Finance Corp., Cypress Creek at River Apartments, AMT, 0.21%***, 10/1/2039, LOC: Citibank NA Texas, State General Obligation: Series B, AMT, 0.18%***, 6/1/2038, SPA: JPMorgan Chase Bank NA Series E, 0.21%***, 12/1/2026, SPA: JPMorgan Chase Bank NA Texas, Tax & Revenue Anticipation Notes: Series 3945, 144A, 0.18%***, 8/30/2012, LIQ: JPMorgan Chase & Co. Series 3964, 144A, 0.18%***, 8/30/2012, LIQ: JPMorgan Chase & Co. Texas, Wells Fargo Stage Trust, Series 20C, 144A, AMT, 0.24%***, 5/1/2038, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo Bank NA Troy, NY, Capital Resource Corp. Revenue, Series 4C, 144A, 0.19%***, 9/1/2040, LIQ: Wells Fargo Bank NA Tulsa, OK, Airports Improvement Trust, Special Facility Revenue, Bizjet International Sales & Support, Inc., 144A, AMT, 0.22%***, 8/1/2018, LOC: Landesbank Hessen-Thuringen University of Illinois, Health Services Facilities Systems, 0.18%***, 10/1/2026, LOC: JPMorgan Chase Bank NA University of New Mexico, Systems Improvement Revenues, 0.18%***, 6/1/2026, SPA: JPMorgan Chase Bank NA Volusia County, FL, Housing Finance Authority, Multi-Family Housing Revenue, Cape Morris Cove Apartments, Series A, AMT, 0.21%***, 10/15/2042, LOC: JPMorgan Chase Bank NA Washington, State Housing Finance Commission, Rolling Hills Apartments Project, Series A, 144A, AMT, 0.21%***, 6/15/2037, LIQ: Fannie Mae Washington, Wells Fargo Stage Trust, Series 21C, 144A, 0.19%***, 12/1/2037, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo & Co. Wayne County, MI, Airport Authority Revenue, Detroit Metropolitan Airport, Series E1, AMT, 0.19%***, 12/1/2028, LOC: JPMorgan Chase Bank NA Wisconsin, Housing & Economic Development Authority, Home Ownership Revenue, Series B, 0.18%***, 3/1/2033, LOC: Fannie Mae, Freddie Mac Total Municipal Investments (Cost $2,858,028,355) Repurchase Agreements 4.9% BNP Paribas, 0.19%, dated 6/29/2012, to be repurchased at $230,003,642 on 7/2/2012 (a) Credit Suisse Securities (U.S.A.) LLC, 0.42%, dated 6/12/2012, to be repurchased at $156,063,700 on 7/17/2012 (b) JPMorgan Securities, Inc., 0.22%, dated 6/29/2012, to be repurchased at $50,000,917 on 7/2/2012 (c) Merrill Lynch & Co., Inc., 0.16%, dated 6/29/2012, to be repurchased at $463,006,173 on 7/2/2012 (d) Morgan Stanley & Co., Inc., 0.25%, dated 6/29/2012, to be repurchased at $100,002,083 on 7/2/2012 (e) Total Repurchase Agreements (Cost $999,000,000) % of Net Assets Value ($) Total Investment Portfolio ($19,858,303,125)+ Other Assets and Liabilities, Net Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of June 30, 2012. ** Annualized yield at time of purchase; not a coupon rate. *** Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels. These securities are payable on demand and are shown at their current rates as of June 30, 2012. + The cost for federal income tax purposes was $19,858,303,125. (a) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal Home Loan Mortgage Corp. 4.5-5 3/1/2037- 5/1/2041 Federal National Mortgage Association 4-4.5 7/1/2041- 3/1/2042 Total Collateral Value (b) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) BM&FBovespa SA 7/16/2020 BMC Software, Inc. 6/1/2018 Camden Property Trust 5/15/2017 CBS Corp. 4.85-8.875 5/15/2019- 7/1/2042 Cenovus Energy, Inc. 10/15/2019 CenterPoint Energy Resources Corp. 5.85-6.0 5/15/2018- 1/15/2041 Charles Schwab Corp. 2/1/2022 Continental Airlines 1998-1 Class A Pass Through Trust 9/15/2017 Delta Air Lines 2002-1 Class G-1 Pass Through Trust 1/2/2023 Deutsche Telekom International Finance BV 2.25-3.125 4/11/2016- 3/6/2017 Dr Pepper Snapple Group, Inc. 5/1/2013 Eastman Chemical Co. 6/1/2017 HJ Heinz Co. 1.5-5.35 7/15/2013- 3/1/2017 NBCUniversal Media LLC 2.1-6.4 4/1/2014- 4/1/2041 Prudential Financial, Inc. 6/15/2038 Santander Holdings U.S.A., Inc. 4/19/2016 SunTrust Bank 9/1/2015 Time Warner Cable, Inc. 6/15/2039 Time Warner, Inc. 4.7-5.875 11/15/2016- 1/15/2021 UBS AG 7/15/2016 Universal City Development Partners Ltd. 11/15/2015 U.S. Airways 1999-1A Pass Through Trust 1/20/2019 XL Group PLC 11/15/2024 Total Collateral Value (c) Collateralized by $67,870,tudent Loan Trust, with the various coupon rates from 0.738-0.868%, with the various maturity dates of 6/15/2033-12/15/2039 with a value of $52,000,767. (d) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal Home Loan Mortgage Corp. 2.362-3.411 7/1/2036- 5/1/2042 Federal National Mortgage Association 2.276-5.953 11/1/2034- 7/1/2042 Total Collateral Value (e) Collateralized by $96,255,165 Federal Home Loan Mortgage Corp., with the various coupon rates from 3-5.5%, with the various maturity dates of 6/1/2027-6/1/2042 with a value of $103,000,000. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. FDIC: Federal Deposit Insurance Corp. FGIC: Financial Guaranty Insurance Co. GTY: Guaranty Agreement INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Portfolio's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Portfolio's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the Portfolio are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of June 30, 2012 in valuing the Portfolio's investments. For information on the Portfolio's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Investments in Securities (f) $
